                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                                 Plaintiff,

vs.                                                         Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                      Defendant.
_______________________________

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                                 Counterclaim Plaintiff,

vs.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                                Counterclaim Defendants

____________________________/

                                               ORDER

        1.      The Notice of Withdrawal from Case and Request to Stop Electronic Notice

(Doc. No. 228), filed February 21, 2020, that is construed as a motion of Michael R.

Santana to withdraw as counsel of record for Plaintiff/Counterclaim Defendants, is

GRANTED. 1


        1      Given the representations in the Motion, the Court will dispense with the requirements of the
Local Rules on withdrawal in this instance.
      2.     Michael R. Santana is permitted to withdraw as counsel of record for

Plaintiff/Counterclaim Defendants Foodonics International, Inc. and Kevin Jacques

Klempf. Plaintiff and Counterclaim Defendants will continue to be represented by other

counsel of record.

      DONE AND ORDERED in Jacksonville, Florida on February 24, 2020.




Copies:
Counsel of Record
Special Master




                                          2
